Citation Nr: 0828211	
Decision Date: 08/20/08    Archive Date: 08/28/08

DOCKET NO.  06-21 574A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for cause 
of the veteran's death.  

2.  Entitlement to Dependents' Educational Assistance (DEA) 
benefits pursuant to Chapter 35 of Title 38, United States 
Code.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant 


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1948 to 
January 1968.  The veteran died in November 1983, and the 
veteran's widow is the appellant in this matter.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2005 rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO determined that the appellant 
had not submitted new and material evidence to reopen the 
claim of service connection for cause of the veteran's death 
and the claim for eligibility to Dependents' Educational 
Assistance (DEA) benefits, pursuant to Chapter 35 of Title 
38, United States Code.  

As previously stated, in the rating decision on appeal, the 
RO determined that the appellant had not submitted new and 
material evidence to reopen her claim for eligibility to DEA 
benefits, pursuant to Chapter 35 of Title 38 of the United 
States Code.  However, the Board notes that the February 1984 
rating decision, which is the last final decision within the 
claims file, makes no mention of DEA benefits, nor is there 
an adjudication of a claim for DEA benefits.  Although it is 
unclear as to when the appellant filed a claim for the stated 
benefits, to resolve the benefit of the doubt in her favor, 
the Board finds that the claim for eligibility for DEA 
benefits is a new claim and will be adjudicated on a de novo 
basis as noted on the title page.  

In December 2007, the appellant testified at a Travel Board 
hearing before the undersigned Veterans Law Judge.  A copy of 
the transcript is of record.  


FINDINGS OF FACT

1.  Service connection for cause of the veteran's death was 
denied by the RO in a February 1984 rating decision.

2.  Since the February 1984 rating decision which denied 
entitlement to service connection for cause of the veteran's 
death, evidence that relates to an unestablished fact 
necessary to substantiate the claim has not been presented or 
secured.  

3.  The veteran's death was not due to a service-connected 
disability and he did not have a permanent, total service 
connected disability at the time of his death.  


CONCLUSIONS OF LAW

1.  The February 1984 rating decision, which denied 
entitlement to service connection for cause of the veteran's 
death, is final, and evidence received since that decision is 
not new and material.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. §§ 3.156(a), 20.1103 (2007).  

2.  The criteria for basic eligibility for DEA benefits under 
38 U.S.C. Chapter 35 have not been met.  38 U.S.C.A. §§ 3501, 
3512 (West 2002); 38 C.F.R. §§ 3.807, 21.3021 (2007).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, or any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the Court held that VA must (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.  

In regards to the appellant's claim of entitlement to DEA 
benefits pursuant to Chapter 35 of Title 38, United States 
Code, the VCAA is not applicable to matters in which the law, 
and not the evidence, is dispositive.  See Mason v. Principi, 
16 Vet. App. 129, 132 (2002).  VA will refrain from providing 
assistance in obtaining evidence where the claimant is 
ineligible for the benefits sought because of lack of 
qualifying service, lack of veteran status, or other lack of 
legal eligibility.  38 C.F.R. § 3.159(d).  When there is 
extensive factual development in a case, and there is no 
reasonable possibility that any further assistance would aid 
the appellant in substantiating his or her claim, VCAA does 
not apply.  38 U.S.C.A. § 5103A(a)(2) (Secretary not required 
to provide assistance "if no reasonable possibility exists 
that such assistance would aid in substantiating the 
claim").  Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001).  Moreover, this decision results in a denial of 
entitlement to DEA benefits because the veteran had no 
permanent total service-connected disability or did not die 
as a result of a service-connected disability, and any 
failure to provide notice as to the effective date and rating 
is harmless error.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

Turning to the appellant's claim of whether new and material 
evidence has been submitted to reopen the claim of service 
connection for cause of the veteran's death, the Board finds 
that the VCAA notice requirements have been satisfied by the 
December 2004 letter.  Specifically, in the December 2004 
letter, VA informed the appellant that in order to 
substantiate a claim for service connection for cause of the 
veteran's death, the evidence needed to show the cause of the 
veteran's death, a disease or injury in service, and a 
relationship between the cause of death and the disease or 
injury in service.  The requirements for new and material 
evidence were explained to her.

During the pendency of this appeal, on March 31, 2006, the 
Court issued a decision in the appeal of Kent v. Nicholson, 
20 Vet. App. 1 (2006), which establishes new requirements 
regarding the VCAA notice and reopening claims.  The Court 
held that the VCAA notice must include the bases for the 
denial in the prior decision and VA must respond with a 
notice letter that describes what evidence would be necessary 
to substantiate that element or elements required to 
establish service connection that were found insufficient in 
the previous denial.  Id.  Therefore, the question of what 
constitutes material evidence to reopen a claim for service 
connection depends on the basis on which the prior claim was 
denied.  See Evans v. Brown, 9 Vet. App. 273, 283 (1996) 
(holding evidence is material if it is relevant to and 
probative of an issue that was a specified basis for the last 
final disallowance).  The appellant has been apprised of the 
information necessary to reopen her claim in the December 
2004 VCAA letter.

As to informing the appellant of which information and 
evidence she was to provide to VA and which information and 
evidence VA would attempt to obtain on her behalf, VA 
informed her it had a duty to obtain any records held by any 
federal agency.  It also informed her that on her behalf, VA 
would make reasonable efforts to obtain records that were not 
held by a federal agency, such as records from private 
doctors and hospitals.  Finally, the RO told the appellant 
that she could obtain private records herself and submit them 
to VA.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has obtained the veteran's service 
treatment and VA outpatient treatment records from July 1982 
to November 1982.  VA also provided the appellant an opinion 
in connection with her claim.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  
Therefore, no further assistance to the appellant with the 
development of evidence is required.  38 U.S.C.A. § 
5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006).  

II.  Decision
A.  Service Connection for Cause of Death
Applicable Laws and Regulations
New and Material

Pursuant to 38 U.S.C.A. § 7105(c), a decision by the RO may 
not thereafter be reopened and allowed and a claim based upon 
the same factual basis may not be considered.  The exception 
to this rule is described under 38 U.S.C.A. § 5108, which 
provides that "[i]f new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the [Board] shall reopen the claim and review the former 
disposition of the claim."  Therefore, once a rating 
decision has been issued, absent the submission of new and 
material evidence, the claim cannot be reopened or 
adjudicated by VA.  38 U.S.C.A. §§ 5108, 7105(c); Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 
83 F.3d 1380, 1383 (Fed. Cir. 1996).

New evidence is defined as existing evidence not previously 
submitted to agency decision makers.  Material evidence is 
defined as existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  Additionally, 
when determining whether the veteran has submitted new and 
material evidence to reopen a claim, consideration must be 
given to all the evidence since the last final denial of the 
claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  In Evans, 
the United States Court of Appeals for Veteran Claims (Court) 
indicated that the newly presented evidence need not be 
probative of all the elements required to award the claim, 
but need only tend to prove each element that was a specified 
basis for the last disallowance.  Id. at 284.  

Service Connection

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  See 38 U.S.C.A. § 1310; 38 
C.F.R. § 3.312(a).  In order to constitute the principal 
cause of death, the service-connected disability must be one 
of the immediate or underlying causes of death, or be 
etiologically related to the cause of death.  See 38 C.F.R. § 
3.312(b).  

In order to be a contributory cause of death, it must be 
shown that there were "debilitating effects" due to a 
service-connected disability that made the veteran 
"materially less capable" of resisting the effects of the 
fatal disease or that a service-connected disability had 
"material influence in accelerating death," thereby 
contributing substantially or materially to the cause of 
death.  See Lathan v. Brown, 7 Vet. App. 359 (1995); 38 
C.F.R. § 3.312(c)(1).

It is not sufficient to show that a service-connected 
disability causally shared in producing death, rather it must 
be shown that there was a causal connection.  38 C.F.R. § 
3.312(c)(1).  However, if the service-connected disability 
affected a vital organ, consideration must be given to 
whether the debilitating effects of the service-connected 
disability rendered the veteran less capable of resisting the 
effects of other diseases.  See 38 C.F.R. § 3.312(c)(3).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

Analysis

At the time of the February 1984 rating decision, which 
denied service connection for cause of the veteran's death, 
the evidence of record consisted of the veteran's service 
treatment records and the appellant's application for 
Dependency and Indemnity Compensation (DIC) benefits with 
accompanying death certificate.  As previously mentioned, the 
veteran died in November 1983.  The death certificate 
indicates that the immediate cause of death was hepatic 
failure due to or as a consequence of metastatic malignant 
melanoma.  

In the February 1984 rating decision, the RO determined that 
there was no competent medical evidence of record to relate 
the veteran's death to his active military service.  The RO 
explained that the available medical evidence was absent of 
any cancer or liver problems during the veteran's military 
service or thereafter.  Since the evidence failed to show the 
veteran's death was related to his service, service 
connection for cause of death was denied.  The appellant was 
notified of the denial in a February 1984 letter, including 
her appeal rights, and she did not appeal the decision.  
Thus, it is final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 
20.1103.

In a January 2005 personal statement, the appellant explained 
that the veteran's death was due to jet fuel exposure during 
his military service.  The appellant stated that the veteran 
was a jet mechanic in the Air Force for approximately twenty 
years, and in 1973, after retirement from service, a black 
spot was noticed on his left eye.  His eye was removed, and 
the spot was diagnosed as malignant melanoma.  The melanoma 
metastasized to his liver and kidneys, which ultimately 
caused his demise.  The appellant contends that the 
continuous exposure to jet fuel during the veteran's military 
service caused his death.

After having carefully reviewed the evidence of record, the 
Board finds that the appellant has not presented evidence 
since the February 1984 rating decision, which raises a 
reasonable possibility of substantiating the claim of service 
connection for cause of death.  Since the February 1984 
rating decision, the evidence received into the record 
includes VA treatment records from July 1982 to November 
1982, internet articles relating exposure of jet fuel vapors 
to melanoma submitted by the appellant, a May 2005 VA medical 
opinion, and testimony elicited during the December 2007 
hearing.  

Although the evidence mentioned above constitutes new 
evidence, in that it was not of record at the time of the 
previous decision, the evidence is not material because it 
does not raise a reasonable possibility of substantiating the 
claim.  In this regard, the VA treatment records reflect 
treatment for the veteran's metastic malignant melanoma, but 
the treatment records do not show that his cause of death is 
attributable to his active service.  The Court has held that 
additional evidence, which consists merely of records of 
post-service treatment that do not indicate that a condition 
is service connected, is not new and material.  Cox v. Brown, 
5 Vet. App. 95, 99 (1993).  

The Board also acknowledges that the appellant submitted 
internet articles discussing studies on exposure to jet fuel 
vapors and eye cancer.  Assuming, arguendo, that the internet 
articles rise to the level of a medical article or medical 
treatise, the Board notes that the Court has held that a 
medical article or treatise "can provide important support 
when combined with an opinion of a medical professional" if 
the medical article or treatise evidence discusses generic 
relationships with a degree of certainty such that, under the 
facts of a specific case, there is at least "plausible 
causality" based upon objective facts rather than on an 
unsubstantiated lay medical opinion.  Mattern v. West, 12 
Vet. App. 222, 228 (1999); see also Sacks v. West, 11 Vet. 
App. 314 (1998); Wallin v. West, 11 Vet. App. 509 (1998).  In 
short, articles and treatises tend to be general in nature 
and to not relate to the specific facts in a given 
appellant's claim.  In the present case, the articles 
submitted by the appellant fall into this (general) category.  
Further, the articles proffered by the appellant are not 
combined with an opinion of a medical professional.  
Therefore, this evidence is not material as to the issue of 
whether the veteran's cause of death is related to his 
service.  

Finally, and most importantly, the VA physician concluded in 
his May 2005 opinion that after review of the claims file, 
including the articles submitted by the appellant which 
referenced jet fuel and melanoma, there are no accepted 
clinical studies showing a relationship or higher incidence 
of melanoma to servicemen exposed to jet fuel.  Clearly, this 
opinion is adverse to the appellant's claim, and such adverse 
evidence cannot be used to reopen a claim.  The Court has 
held that evidence which is unfavorable to the appellant's 
case may not "trigger a reopening" of the claim.  See 
Villalobos v. Principi, 3 Vet. App. 450, 452 (1992).  The 
Board concludes that this information, while new, does not 
raise a reasonable possibility of substantiating the 
appellant's claim.

The Board does not doubt that the appellant sincerely 
believes such a relationship exists, but she is not 
competent, as a layperson, to render an opinion as to medical 
causation.  Therefore, she is not competent to refute the 
objective opinion of the VA examiner.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  Furthermore, the 
appellant's contentions that the veteran's cause of death is 
related to his service were already expressed prior to the 
June 2005 rating decision.

For the reasons and bases set forth above, the Board finds 
that the evidence received in conjunction with the claim to 
reopen is not new and material, and does not serve to reopen 
the claim for service connection for cause of the veteran's 
death.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156(a).  
Having found that the evidence is not new and material, no 
further adjudication of this claim is warranted.  See 
Kehoskie v. Derwinski, 2 Vet. App. 31 (1991).  

B.  Entitlement to DEA Benefits under 38 U.S.C. Chapter 35

For the purpose of dependents' educational assistance (DEA) 
under 38 U.S.C. Chapter 35, the child, the spouse, or 
surviving spouse of a veteran will have basic eligibility if 
the veteran was discharged from service under conditions 
other than dishonorable, or died in service; and has a 
permanent total service-connected disability, or a permanent 
total service-connected disability was in existence at the 
date of the veteran's death, or the veteran died as a result 
of a service-connected disability.  38 C.F.R. § 3.807 (2007).

As is clear from the above summary of the pertinent 
regulation, eligibility for DEA benefits requires that the 
veteran have had a permanent total disability at the time of 
death or died due to service-connected disability (that is, 
the cause of death has been service connected).  

At the time of the veteran's death, the veteran was not in 
service, nor did he have a permanent total service-connected 
disability.  In addition, service connection for the cause of 
his death has not been demonstrated.  

In Sabonis v. Brown, 6 Vet. App. 426 (1994), the U.S. Court 
of Veterans Appeals held that in cases in which the law and 
not the evidence is dispositive, a claim for entitlement to 
VA benefits should be denied or the appeal to the Board 
terminated because of the absence of legal merit or the lack 
of entitlement under the law.  Accordingly, the Board finds 
that the appellant has not met the criteria for eligibility 
for DEA benefits and the claim must be denied as a matter of 
law.  Id. at 426.  


ORDER

New and material evidence not having been presented, the 
application to reopen a claim of service connection for cause 
of the veteran's death is denied.

Entitlement to Dependents' Educational Assistance (DEA) 
benefits pursuant to Chapter 35 of Title 38, United States 
Code is denied.



____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs
 Department of Veterans Affairs


